          Case
  Fill in this     19-40692-pwb
               information to identify yourDoc
                                           case: 36                   Filed 08/22/19 Entered 08/22/19 11:23:52                                Desc Main
                                                                      Document     Page 1 of 9
  Debtor 1              Terry                     Dean                  Johnson
                        First Name                Middle Name           Last Name


  Debtor 2              Shannon                   Maria                 Johnson
  (Spouse, if filing)   First Name                Middle Name           Last Name                                 ■   Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number            19-40692-PWB                                                                                  amended plan.
  (if known)


                                                                                                      9.1, 3.2



Chapter 13 Plan
NOTE:                           The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                                to time be amended or superseded.

   Part 1:                 Notices

To Debtor(s):                   This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                rulings may not be confirmable.

                                In the following notice to creditors, you must check each box that applies.

To Creditors:                   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                Check if applicable.

                                       The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                have an attorney, you may wish to consult one.

                                If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                Bankruptcy Rule 3015.

                                To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                controlling, unless the Bankruptcy Court orders otherwise.

                                The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                   ■ Included                   Not Included
                                             payment or no payment at all to the secured creditor, set out in § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                      Included             ■ Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out in Part 8                                          Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                          Page 1 of 6
         Case 19-40692-pwb                    Doc 36        Filed 08/22/19 Entered 08/22/19 11:23:52                                  Desc Main
                                                            Document     Page 2 of 9
Debtor Terry Dean Johnson and Shannon Maria Johnson                                         Case number 19-40692-PWB

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:         36 months            ■   60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay         $860.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
             Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

        ■    Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 2 of 6
         Case 19-40692-pwb                    Doc 36        Filed 08/22/19 Entered 08/22/19 11:23:52                                Desc Main
                                                            Document     Page 3 of 9
Debtor Terry Dean Johnson and Shannon Maria Johnson                                       Case number 19-40692-PWB
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        ■    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
             contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
             conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
             be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
             If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
             otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
             treated by the plan.

              Name of creditor                                     Collateral               Estimated amount of        Interest rate on     Monthly plan
                                                                                            arrearage (if any)         arrearage            payment on
                                                                                                                       (if applicable)      arrearage

              Bank of America                                      630 Big Springs Rd, SE           $3,500.00                          0%         $100.00
                                                                     Calhoun, GA 30701


§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                             Page 3 of 6
           Case 19-40692-pwb                    Doc 36         Filed 08/22/19 Entered 08/22/19 11:23:52                                       Desc Main
                                                               Document     Page 4 of 9
Debtor Terry Dean Johnson and Shannon Maria Johnson                                            Case number 19-40692-PWB
          ■   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
              For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
              column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
              of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
              each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
              determination of the amount of the secured claim.
              For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
              claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
              creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
              under Part 5 of this plan.
              The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
              amount set out in the column headed Monthly preconfirmation adequate protection payment.
              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
              of the debtor(s) or the estate(s) until the earlier of:
              (a) payment of the underlying debt determined under nonbankruptcy law, or
              (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
              11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
        Check Name of creditor                Estimated      Collateral and      Value of         Amount of          Amount of     Interest       Monthly        Monthly
        only if                               amount of      date of purchase    collateral       claims senior to   secured       rate           pre-           post-
        motion                                total claim                                         creditor's claim   claim                        confirmation   confirmation
+       to be                                                                                                                                     adequate       payment
        filed                                                                                                                                     protection
                                                                                                                                                  payment

               LGE                              $15,877.00 2010 Buick              $6525.00                  $0.00 $6525.00           5.25%            $75.00   $75.00 step
 -                                                         Enclave                                                                                            to 675 on
                                                           4/17/2015                                                                                          12/2019
               Bank of America                  $49,377.00 630 Big Springs         $159,200.00        $208,654.00          $0.00              %         $0.00        $0.00
 -        ■                                                Rd SE, Calhoun,
                                                           GA 2006
               Badcock                             $289.00 Furniture                  $1,000.00              $0.00      $289.00        5.5%            $20.00         $20.00
 -                                                         6/3/2017

§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.
          ■   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4     Lien avoidance.

          Check one.
          ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5     Surrender of collateral.

          Check one.
          ■   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6     Other Allowed Secured Claims.

         A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
              4.5
          of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
          object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
          permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
          applicable.
          If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
          will be treated as an unsecured claim under Part 5 of this plan.
          The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
          § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                         Page 4 of 6
                    Case 19-40692-pwb                    Doc 36         Filed 08/22/19 Entered 08/22/19 11:23:52                                   Desc Main
                                                                        Document     Page 5 of 9
           Debtor Terry Dean Johnson and Shannon Maria Johnson                                          Case number 19-40692-PWB

             Part 4:        Treatment of Fees and Priority Claims

           § 4.1   General.

                  Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
                   of whether it is listed in § 4.4.
           § 4.2   Trustee's fees.

                  Trustee's fees are governed by statute and may change during the course of the case.

           § 4.3   Attorney's fees.

                  (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
                   $_____________.
                        4,500.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
                   22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

                  (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
                   forth in the Chapter 13 Attorney's Fees Order.

                  (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
                   above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

                  (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
                   § 4.3(a).

                  (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_ 600 .00____ per month from Regular
                   Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

                (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                 2,500.00
the amount of $____________,   not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the debtor(s) has complied
                 with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the stated amount or the
                 maximum amount to the attorney, whichever is less.

                  (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                         2,500.00
                   $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
                   the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
                   14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
                   Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

                  (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
                   from the funds available, any allowed fees, expenses, and costs that are unpaid.

                  (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
                   fees, expenses, and costs that are unpaid.


           § 4.4   Priority claims other than attorney's fees.
                   ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             Part 5:        Treatment of Nonpriority Unsecured Claims
           § 5.1   Nonpriority unsecured claims not separately classified.
                   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
                   receive:
                   Check one.
                       A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                   ■                                                         28,750.00 and (2) the funds remaining after disbursements have been made to all other
                       A pro rata portion of the larger of (1) the sum of $___________
                       creditors provided for in this plan.
                       The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                       made to all other creditors provided for in this plan.
                       100% of the total amount of these claims

                   Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
                   allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
                   debtor(s), and other priority claims under Part 4.

           § 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
                   Check one.
                   ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
           U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                  Page 5 of 6
         Case 19-40692-pwb                    Doc 36     Filed 08/22/19 Entered 08/22/19 11:23:52                             Desc Main
                                                         Document     Page 6 of 9
Debtor Terry Dean Johnson and Shannon Maria Johnson                                    Case number 19-40692-PWB

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
        ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   8    /s/ Terry Dean Johnson
        Signature of debtor 1 executed on 8/13/2019
                                                                                  8    /s/ Shannon Maria Johnson
                                                                                       Signature of debtor 2 executed on 8/13/2019
                                          MM / DD / YYYY                                                                 MM / DD / YYYY

        630 Big Springs Rd SE, Calhoun, GA 30701                                       630 Big Springs Rd SE, Calhoun, GA 30701
        Address                                        City, State, ZIP code           Address                                     City, State, ZIP code



   8    /s/ Dan Saeger
        Signature of attorney for debtor(s)
                                                                                      Date:   8/13/2019
                                                                                              MM / DD / YYYY



        Saeger & Associates, LLC                                                       706 S Thornton Ave, Ste D, Dalton, GA 30721
        Firm                                                                           Address                                     City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                      Page 6 of 6
Case 19-40692-pwb       Doc 36       Filed 08/22/19 Entered 08/22/19 11:23:52          Desc Main
                                     Document     Page 7 of 9



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                        )      Case No. 19-40692-PWB
                                                 )
            Terry Dean Johnson and               )
            Shannon Maria Johnson,               )      Chapter 13
                                                 )
                          Debtors.               )

                                CERTIFICATE OF SERVICE

           I certify that true and correct copies of the Chapter 13 Plan has been served upon
   the following by placing same in an envelope with adequate First Class postage affixed
   and depositing same in the United States Mail addressed for delivery to:

   Mary Ida Townson
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Terry Dean Johnson
   Shannon Maria Johnson
   630 Big Springs Rd SE
   Calhoun, GA 30701

   And all creditors on the attached creditor matrix.


   This 13th day of August, 2019.

                                                                Respectfully submitted,

                                                                       /s/
                                                                Dan Saeger
                                                                Attorney for Debtor
                                                                Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Label Matrix forCase    19-40692-pwb
                  local noticing           Doc 36     Filed 08/22/19
                                                AGC Pediatrics, LLC      Entered 08/22/19 11:23:52       Desc Main
                                                                                          American Express
113E-4                                               Document
                                                204 Professional Ct SE Page 8 of 9        PO Box 981537
Case 19-40692-pwb                               Calhoun, GA 30701-7020                    El Paso, TX 79998-1537
Northern District of Georgia
Rome
Sat May 4 17:59:47 EDT 2019
(p)BB AND T                                     Bank of Americ                            Capital One/Cabelas
PO BOX 1847                                     450 American St                           4800 NW 1st St Ste 100
WILSON NC 27894-1847                            Simi Valley, CA 93065-6285                Lincoln, NE 68521-4463



Chase Bank USA, N.A.                            Chase Card                                Citicards/CBNA
c/o Robertson, Anschutz & Schneid, P.L.         301 N Walnut St Fl 9                      PO Box 6241
6409 Congress Avenue, Suite 100                 Wilmington, DE 19801-3971                 Sioux Falls, SD 57117-6241
Boca Raton, FL 33487-2853


Abbey Ulsh Dreher                               Floyd Medical Center                      Floyd Physicians, LLC
Barrett Daffin Frappier Turner Engel LLP        PO Box 233                                304 Turner McCall Blvd SW
Suite 100                                       Rome, GA 30162-0233                       Rome, GA 30165-5621
4004 Belt Line Road
Addison, TX 75001-4320

Gordon Hospital                                 Gordon Physicians Group                   Shannon Maria Johnson
1035 Red Bud Rd NE                              106 Hospital Ct                           630 Big Springs Rd SE
Calhoun, GA 30701-6010                          Calhoun, GA 30701-2077                    Calhoun, GA 30701-4204



Terry Dean Johnson                              LGE Community Credit Union                LVNV Funding, LLC
630 Big Springs Rd SE                           PO Box 1188                               Resurgent Capital Services
Calhoun, GA 30701-4204                          Marietta, GA 30061-1188                   PO Box 10587
                                                                                          Greenville, SC 29603-0587


North GA Electric Membership Corp               North Georgia EMC                         PRA Receivables Management, LLC
PO Box 1407                                     1850 Cleveland Hwy                        PO Box 41021
Dalton GA 30722-1407                            Dalton, GA 30721-8315                     Norfolk, VA 23541-1021



PathGroup                                       (p)PORTFOLIO RECOVERY ASSOCIATES LLC      Dan Saeger
PO Box 740858                                   PO BOX 41067                              Saeger & Associates, LLC
Cincinnati, OH 45274-0858                       NORFOLK VA 23541-1067                     Suite D
                                                                                          706 S Thornton Ave
                                                                                          Dalton, GA 30720-8212

Sears/CBNA                                      Cory Patrick Sims                         Syncb/Care Credit
PO Box 6282                                     Albertelli & Whitworth, P.A.              PO Box 965306
Sioux Falls, SD 57117-6282                      Suite 960                                 Orlando, FL 32801
                                                100 Galleria Parkway
                                                Atlanta, GA 30339-5947

Synchrony Bank                                  THD/CBNA                                  Mary Ida Townson
c/o PRA Receivables Management, LLC             PO Box 6497                               Chapter 13 Trustee
PO Box 41021                                    Sioux Falls, SD 57117-6497                Suite 2200
Norfolk, VA 23541-1021                                                                    191 Peachtree Street, NE
                                                                                          Atlanta, GA 30303-1770
               Case 19-40692-pwb
Tractor Supply/CBNA                          Doc 36
                                                  UnitedFiled
                                                         States 08/22/19
                                                                Attorney       Entered 08/22/19 11:23:52       Desc Main
                                                                                                W.S. Badcock Corporation
PO Box 6497                                            Document           Page
                                                  Northern District of Georgia   9 of 9         P.O. Box 724
Sioux Falls, SD 57117-6497                           75 Ted Turner Drive SW, Suite 600                    Mulberry, FL 33860-0724
                                                     Atlanta GA 30303-3309




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                 Portfolio Recovery Associates, LLC
200 W 2nd St                                         POB 41067
Winston Salem, NC 27101-4019                         Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BANK OF AMERICA, N.A.                             (u)The Bank Of New York Mellon                       End of Label Matrix
                                                                                                          Mailable recipients    32
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  34
